IN THE SUPREME COURT OF THE STATE OF MONTANA                                  05/10/2021
                   Supreme Court No. DA 20-0303

BRIAN JOHN TEMPLE,
                                                                                 Case Number: DA 20-0303




            Petitioner and Appellant,

      v.

STATE OF MONTANA,

            Respondent and Appellee.

                                    ORDER


      Pursuant to authority granted under Mont. R. App. P. 26(1), the Appellant is

given an extension of time until June 10, 2020 to prepare, file and serve the

Appellant’s opening brief.




                                                                      Electronically signed by:
                                                                            Mike McGrath
                                                               Chief Justice, Montana Supreme Court
                                                                            May 10 2021